Citation Nr: 0515576	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-00 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
disabling for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD) is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to irritability, nightmares, 
intrusive thoughts and memory flashbacks, and impaired memory 
and concentration ability, that produce sleeping problems and 
disturbances of motivation and mood, which impose difficulty 
in his ability to establish and maintain effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent disabling, 
but no more, for PTSD has been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in January 2003 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the veteran 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and he has not 
indicated that any VA treatment records exist that should be 
associated with the claims file.  The veteran has provided 
his private medical records.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The veteran was notified of the need for a VA 
examination, and one was accorded him in January 2003.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran's service medical records reveal no findings of, 
or treatment for, any psychological disorders.  In October 
1968, the veteran was awarded the Bronze Star with "V" 
device for heroism in connection with military actions 
involving conflict with an armed hostile force near Rach 
Kien, Vietnam.

In June 2002, a private psychological evaluation was 
conducted.  The veteran reported that since his experiences 
in Vietnam, his ability to trust and to get close to people 
had never been the same; this was particularly true with 
regard to women.  The mental status examination revealed that 
the veteran was relaxed, but tense when discussing his 
Vietnam experiences.  Some depression and anxiety was 
evident, and his affect fluctuated between being flippant to 
blunted and constricted.  The veteran reported some impaired 
impulse control and unprovoked irritability with angry 
outbursts, and hypersensitivity to the color olive, like that 
of military fatigues, the sound of helicopters, and any scent 
he associated with the "smell of death."  The psychologist 
found that the veteran's sense of safety and comfort had been 
compromised, and his need for predictability was abnormally 
heightened.  There were no impairments with regard to memory, 
attention, or flow of thought.  

The psychologist concluded that the veteran had a difficult 
time establishing and maintaining effective work and social 
relationships that would promote a good occupational 
adjustment.  Despite his efforts to engage with other people, 
the veteran experienced deep loneliness and alienation.  The 
psychologist concluded that the intense psychological 
distress the veteran experienced, when exposed to "trigger" 
events, was debilitating.  Overall, the veteran's PTSD 
dramatically affected his ability to form relationships with 
family and friends, impaired his affect modulation 
necessitating social withdrawal, restricted his coping 
abilities, and limited his occupational potential.  The 
diagnosis was PTSD with delayed onset, to rule out dysthymia, 
with avoidant features, meriting a Global Assessment of 
Functioning (GAF) score of 51.  A GAF score of 51 indicates 
moderate symptoms such as flat affect and circumstantial 
speech and occasional panic attack or moderate difficulty in 
social occupational, or school functioning, such as few 
friends and conflict with peers.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

In January 2003, a VA PTSD examination was conducted.  The 
veteran reported no significant medical problems, and stated 
that he had seen a private psychologist to diagnose his PTSD, 
but was not receiving any other treatment, or taking any 
medications.  He reported regular nightmares, and biweekly 
experiences where he "smelled death" related to his time in 
combat.  He stated that he was depressed, isolated, and 
enjoyed being alone.  He stated that he had difficulty 
establishing relationships and getting close to others, 
especially his son, and with most women.  He avoided things 
that had to do with the war.  He was hypervigilant, easily 
startled, chronically irritable, and "grumpy" at work.  He 
reported that when he was in social situations, he had to 
have his back to the wall.  The mental status examination 
revealed a normal form and rate of speech, mildly anxious 
affect and mood, with no hallucinations, delusions, thought 
disorder, suicidal thoughts, or disorientation.  His memory 
was 2/3 for short-term recall.  The diagnosis was PTSD, 
combat related, with a GAF score of 65.  The examiner 
concluded that the veteran's symptoms were consistent with 
DSM-IV criteria for PTSD, as related to time in combat, but 
caused only mild psychosocial dysfunction with work and 
interpersonal relationships, thus meriting the GAF score of 
65.  A GAF score of 65 indicates some mild symptoms such as 
depressed mood and mild insomnia or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held  that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.

The veteran's PTSD is currently rated as 30 percent disabling 
by a March 2003 rating decision, effective October 24, 2002.  
A 30 percent evaluation is warranted for PTSD manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately, or 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id. 

Applying the above criteria to the facts of the case, the 
medical evidence most closely approximates the criteria 
contemplated for a 50 percent rating in Diagnostic Code 9411, 
such that the assignment of an initial evaluation of 50 
percent is warranted.  See 38 C.F.R. § 4.7.  Both the June 
2002 private psychological evaluation and the January 2003 VA 
PTSD examination show that the veteran's PTSD is manifested 
by occupational and social impairment.  The veteran has 
disturbances of motivation and mood, as anxiety and 
depression punctuate his outlook.  He has had unpredictable 
outbursts that have resulted in reprimands at work.  He has 
difficulty in establishing and maintaining effective work and 
social relationships, both in his personal life, with his ex-
wife, girlfriend, and son; and in his professional life, with 
his supervisors.  


The Board notes the argument of the veteran, through his 
representative, regarding the difference in the GAF scores 
given by the VA examiner (65) and the private psychologist 
(51).  The veteran's representative asserts that a GAF score 
of 65 would represent symptomatology best approximated by a 
30 percent rating, and a score of 51 would represent 
symptomatology best approximated by a 50 percent rating, 
under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Board's 
consideration of the most appropriate rating considers more 
closely the symptomatology reflected by both of these 
reports, rather than the scores.  Although neither the 
private psychologist nor the VA examiner had the veteran's 
service medical records available for review, the Board finds 
that the private psychologist's observations of the veteran's 
current symptomatology are more probative, because his report 
considered the specifics of the veteran's stressor events, 
and his analysis is in much greater depth and scope than that 
of the VA examiner.  Greater weight may be placed on one 
evaluator's opinion than that of another, depending on 
factors such as reasoning employed by those evaluators, and 
whether or not and the extent to which they reviewed prior 
clinical records, and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).

Further, after review of both the private evaluation and the 
VA examination, it is evident that despite the differences in 
the GAF scores, the symptomatology of PTSD as manifested by 
the veteran is quite consistent between the two reports.  In 
both reports, there was noted moderate anxiety as manifested 
by hypervigilance and avoidance of social situations; 
frequent nightmares of his traumatic experiences in Vietnam; 
difficulty with establishing and maintaining spousal, 
parental, and employee-employer relationships; and 
disturbances of mood, such as severe irritability, due to his 
anxiety.  Evidence of these symptoms, as recognized by both 
examiners, more nearly approximates the criteria for a 50 
percent rating.  

However, the Board adds that no evidence accumulated from the 
private evaluation or the VA PTSD examination supports a 
finding of a 70 percent rating for PTSD.  Indeed, the medical 
evidence of record does not show that the veteran has 
suicidal ideations, obsessive rituals which interfere with 
routine activities, depression to the extent that it affects 
his ability to function independently, appropriately, or 
effectively, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, or the inability to (as opposed to having 
difficulty with) establish and maintain effective 
relationships.  Accordingly, a rating of 50 percent 
disabling, but no more, for PTSD is warranted.


ORDER

Entitlement to an initial rating of 50 percent disabling, but 
no more, for PTSD is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


